Citation Nr: 1001930	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-32 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Is the appellant eligible to received VA compensation 
benefits?  

2.  Entitlement to service connection for a claimed back 
disorder.  




WITNESS AT HEARING ON APPEAL

The appellant






ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The appellant served on active duty from June to August 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
RO, which denied service connection for any back condition.  

The RO's September 2008 Statement of the Case (SOC) further 
decided that the appellant's period of honorable active duty 
did not meet the minimum requirements for eligibility for 
receipt of VA compensation benefits under the law.  

In October 2009, the appellant testified from the RO before 
the undersigned Veterans Law Judge by videoconference 
hearing.  A transcript of these proceedings has been 
associated with the Veteran's claims file.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  



REMAND

The appellant contends that he injured his back on active 
duty at the U.S. Military Academy at West Point in what he 
describes as a hazing incident.  He further contends that the 
back injury caused him to resign from the Academy because he 
could not meet its physical demands.  

According to 38 C.F.R. § 3.12a, a person who originally 
enlists (enlisted person only) in a regular component of the 
Armed Forces after September 7, 1980 and any other person 
(officer as well as enlisted) who enters on active duty after 
October 16, 1981 and who has not previously completed a 
continuous period of active duty of at least twenty-four 
months or been discharged or released from active duty under 
10 U.S.C. § 1171 (early out) who does not complete a minimum 
period of active duty is not eligible for any benefit under 
title 38 of the United States Code or under any law 
administered by VA based on that period of service.  38 
C.F.R. § 3.12a.  

The term minimum period of active duty means, for the 
purposes of this section, the shorter of the following 
periods:  

(1) twenty-four months of continuous active duty.  Non-duty 
periods that are excludable in determining VA benefit 
entitlement (e.g. see 38 C.F.R. § 3.15) are not considered as 
a break in service for continuity purposes but are to 
subtracted from total time served; (2) The full period for 
which a person was called or ordered to active duty.  See 38 
C.F.R. § 3.12a (a).  

The minimum requirements do not apply (1) to a person who is 
discharged or released under 10 U.S.C. §§ 1171 or 1173 (early 
out or hardship discharge); (2) to a person discharged or 
released from active duty for a disability adjudged service 
connected without presumptive provisions of law or who at the 
time of discharge had such a service-connected disability, 
shown by official service records, which in medical judgment 
would have justified a discharge for disability; (3) to a 
person with a compensable service-connected disability; (4) 
to the provision of a benefit for or in connection with a 
service-connected disability, condition or death; and (5) to 
benefits under chapter 19 of title 38, United States Code.  
See 38 C.F.R. § 3.12a(d).  

The appellant's DD Form 214 reflects that he served on active 
duty for one month and seven days from June 29, 2000 to 
August 5, 2000 as a cadet at the U.S. Military Academy at 
West Point.  He received an Honorable Discharge.  Under 
Narrative Reason for Separation, the form states: 
"Resignation."  

The appellant argues that his back injury constituted a 
service-connected disability at the time of discharge, which 
in medical judgment would have justified a discharge for 
disability.  See 38 C.F.R. § 3.12a(d)(2).  However, the RO 
has not been able to obtain the official service records, 
which would be required for the appellant to prevail on this 
issue.  

In April 2008, the RO issued a Formal Finding on the 
Unavailability of Service Treatment Records.  

In response to the RO's request for service treatment 
records, Keller Army Community Hospital at West Point replied 
that the appellant was given his records to take to his next 
duty station when he graduated in 2004.  

Because all other evidence shows that the appellant left West 
Point in August 2000, the hospital's inaccurate response is 
not an adequate negative response.  Further efforts must be 
taken to obtain the appellant's service records, as detailed 
below.  

At the October 2009 hearing, the appellant testified that he 
was treated by a family physician in the years immediately 
following his discharge.  He also testified that his pre-
entrance examination was conducted at a local hospital.   

The Board must also remand the issue of service connection 
for back disorder because it is inextricably intertwined.  
Basic eligibility to receive VA compensation benefits must be 
determined prior to establishing service connection for a 
specific disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a follow-up 
request to the Keller Army Community 
Hospital at West Point.  The request 
should specifically indicate that the 
appellant did not graduate from the U.S. 
Military Academy and indicate the 
Veteran's dates of attendance.  

2.  If the request to Keller Army 
Community Hospital results in a negative 
response, the RO should attempt to 
identify any other potential repository 
for non-medical (academic, personnel, 
etc.) cadet records.  Then, the RO should 
request all available records from that 
location.  

3.  The RO should send the appellant 
copies of Request for and Authorization 
to Release Medical Records or Health 
Information (VA Form 10-5345).  The RO 
then should attempt to obtain any 
outstanding private medical records 
identified by the appellant, and 
associate such records with the claims 
file.  

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the matters on appeal 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, then the RO furnish the appellant 
and any representative with a 
Supplemental Statement of the Case, and 
provide a reasonable period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

